Title: William Short to John Jay, 15 December 1789
From: Short, William
To: Jay, John



Dear Sir
Paris Dec. 15. 1789

I make use of a private conveyance which presents itself to send to you though by a circuitous route, the gazettes of France and Leyden, the journals of the national assembly, and some other papers which I have thought might be agreeable to you. The two first will present a very accurate idea of the present state of politics in Europe as low as they come. But information of a later date from the Austrian Netherlands has just arrived here. A truce had been agreed on and the Emperor had sent M. Cobenzel, formerly his minister at Brussels and very much beloved in that country, with full powers to arrange all differences. The offers of the Emperor, and the conduct of his generals, were so different from what had been expected, that it was supposed by all, the truce would be converted into a full reconciliation. In this situation of affairs an express was received last night by the Count de la Marck, inviting him to come immediately to take command of the troops of Flandres. That province which came into the opposition later than Brabant seemed now less disposed to listen to terms of accomodation. The Count de la Marck who is of the richest and most illustrious family in that country had long since entered into the service of France and is a member of the national assembly. He immediately set out from hence, and in his letter written this morning to the President to notify his absence, he said he should want himself to support in his native country those principles which he had just seen established in his country by adoption. This circumstance is the more remarked as the Count de la Marck has been uniformly an avowed enemy to the present revolution in France, and considered among the most zealous supporters of the aristocratical party.
The intelligence brought by the express was that Brussels had been surprised by the patriotic army. The first redoubts which were attacked were carried, and a considerable number of the Imperial  troops joining the patriotic colors, put the town immediately into their hands. General D’Alton who commanded, escaped with such of the troops as adhered to him, and was endeavouring to get to Luxemburg whilst a detachment of the patriotic forces was endeavoring to intercept him. This intelligence however is not official, and as the express came from Gand he may be mistaken in some of the details. Several letters have arrived here however this morning which confirm them.
You will recieve inclosed also Sir, the plan proposed by M. de la Borde for alleviating the present distresses of finance by a bank. It was received with great applause by the assembly and a committee imediately appointed to report on it in conjunction with the Minister. After some days examination the plan was considered by the committee as absolutely inadmissible. As among the great variety which had been presented to the assembly, this alone had been put in competition with that proposed by the minister, there is no doubt his will be adopted. No report has been yet made, but one of the committee told me a few days ago that this would be the case, with some inconsiderable alterations. He added that the plan was considered as very defective by the committee, but the least objectionable means of passing over the next year, after which term the resources and exigencies of the nation would be properly balanced.
I send you also Sir, a state of the expences and demands for the months of November and December, with the receipts for the same term. It will shew you an alarming and pressing deficit. It is that which exacts so imperiously the immediate application of some kind of remedy.
The motion in behalf of the colonies herewith inclosed will shew you that that subject is before the assembly. The committee which has for some time had it under consideration have not yet made their report. I don’t doubt the liberty of their commerce, as far as it regards their supplies of provisions, will be extended. I have had several conferences with one of the deputies who will make considerable exertions in the business. The merchants of Bordeaux and Nantes are giving it every opposition in their power and particularly those who are members of the assembly.
I mentioned in my letter to the Secretary of the Treasury accompanying my last to you, the nature of proposals made to the ministry here by two different companies for the purchase of our debt to France. They have since united and intend proposing terms more advantageous than those mentioned in my letter. From a conversation  I had yesterday with M. de Montmorin, I think it certain their terms will be accepted. Should that be the case I shall lose no time in giving information of it. I will ask the favor of you Sir to communicate this circumstance to the Secretary of the Treasury.
The letter from the President to the King was delivered as mentioned in my last. I waited on the minister yesterday to recieve the ratification of the consular convention. He had made me hope for it long before, but it is not yet ready and the present confusion of all public offices is the reason he has always given for the delay, which he assures me however shall not be continued more than a few days.
The medal executed here for Commodore P. Jones, by order of Congress, has lately been received by me and Mr. Grand has paid the Artist its amount agreeable to the contract with Mr. Jefferson, out of the money deposited in his hands for that purpose. I have the honor to be with sentiments of the most perfect respect & attachment Sir, Your most obedient and most humble servant,

W: Short

